Citation Nr: 1524184	
Decision Date: 06/06/15    Archive Date: 06/16/15

DOCKET NO.  08-35 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for disc bulge of the cervical spine at C5-6 and C6-7 with degenerative disc disease.

2.  Entitlement to an initial rating higher than 30 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for Bell's Palsy.

4.  Entitlement to service connection hypertension.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for left ear hearing loss.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969, from January 1991 to July 1991, and from December 2002 to December 2004.  The Veteran also served in the Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA), which addressed issues numbered 1 through 5 on the title page.  A later October 2008 rating decision denied the claims of entitlement to service connection for right ear hearing loss and left ear hearing loss.

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the record.

In April 2012, the claims were remanded for additional development.  The issue of entitlement to a TDIU was also remanded for initial development in accordance with Rice v. Shinseki, 22 Vet. App. 447(2009).

The issues of entitlement to an increased rating for the lumbar spine, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, GERD was incurred in active service.

2.  The Veteran does not have a current diagnosis of left ear hearing loss.

3.  The Veteran's right ear hearing loss was not present during service, and the evidence does not show that it is related to active service.

4.  The Veteran's Bell's Palsy was not initially diagnosed during active duty service, and the evidence does not show that it is related to active duty service.

5.  The Veteran's hypertension was not initially diagnosed during active duty service, and the evidence does not show that it is related to active duty service.

6.  The Veteran's cervical spine disability has been manifested by pain, with forward flexion limited to 30 degrees at worst, without evidence of cervical ankylosis; there is no evidence of physical prescribed bed rest for incapacitating episodes as a result of intervertebral disc syndrome. 





CONCLUSIONS OF LAW

1.  GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

3.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

4.  The criteria for service connection for Bell's Palsy have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

6.  The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The claim of entitlement to service connection for GERD has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's remaining claims for service connection and increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the October 2011 Board hearing, the undersigned explained to the Veteran the issues on appeal, as well as the elements required to substantiate his claims.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matters on appeal, as related to the elements needed to establish the claims.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's April 2012 Remand, the Appeals Management Center (AMC) inquired as to the name of the hospital where the Veteran was treated for Bell's Palsy, whether he was on Active Duty for Training in the Reserves in 2000, requested service records from the NPRC, afforded the Veteran a VA examination to determine the severity of his service-connected cervical spine disability, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2012 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A February 2005 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims for Bell's Palsy, hypertension, and GERD in February 2006, and a February 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims for right and left ear hearing loss in October 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim for a cervical spine disability, a February 2005 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran's private medical records from July 2006 reflect audiological treatment.  There is no indication that the Veteran has left ear hearing loss.  As these examinations are current, thorough and focus on the affected area, the Board finds that the preponderance of the medical evidence is against a current diagnosis of the claimed disorder.  An examination is not required.  See McLendon, 20 Vet. App. at 81-82.  

Regarding the claim for right ear hearing loss, the Veteran's service treatment records dated January 1996 and April 2002 clearly attribute the Veteran's right ear hearing loss to an acoustic neuroma in 1983, which occurred well after his separation from service in June 1969 but before his next period of service in January 1991.  Given that his May 1969 separation from service examination showed no disability and that his currently diagnosed disability has been clearly attributed to an intercurrent cause, which has not been shown to be related to service, the Board concludes that there is enough competent medical evidence to proceed on the claim.  An examination is not required.  See McLendon, 20 Vet. App. at 81-82.  

The Board concludes an examination is not needed regarding the claims for Bell's Palsy and hypertension because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements.  The Veteran is not a combat veteran, as discussed.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  As will be discussed below, the Board has found that the Veteran's lay evidence is incompetent.  The remaining evidence does not indicate that an in-service event, injury or disease occurred.  Such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

The RO provided the Veteran appropriate VA examinations in March 2005, September 2009, and November 2014, to assess his cervical spine disability.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).






II.  Service Connection

A.  Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

However, in all cases, a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. 
§ 3.304(b) (2014).  In other words, when no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regardless of the theory of entitlement, service connection requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


B.  Analysis

GERD

The Veteran asserts service connection for GERD on the basis that he developed the condition during active duty.  

At his October 2011 Board hearing, the Veteran testified that he was on active duty when he was diagnosed with GERD, after undergoing 2 gastrointestinal examinations.  He stated he was diagnosed in 2000.  He noted he took Prevacid for the condition, and would continue taking medication to control the condition for the rest of his life.

The Veteran's service treatment records (STRs) reflect that in February 2000, the Veteran underwent an annual examination for purposes of continued service in the Reserves.  The examination report notes a normal abdomen, and is silent for complaints of GERD.  The accompanying Report of Medical History denies frequent indigestion, or stomach or intestinal trouble.

Prior to his third tour of active duty service, the Veteran underwent a medical examination in April 2002.  Again, the examination report notes a normal abdomen, and is silent for complaints of GERD.  The report specifically states, "No hernias."  The accompanying Report of Medical History denies frequent indigestion, or stomach or intestinal trouble.  

A December 2003 STR noted the Veteran had GERD.

In October 2014, the Veteran underwent a VA examination.  The Veteran stated he has experienced burping and passing gas, and was taking Prevacid.  He reported these symptoms began in the 1990's.  During the examination, a rapid sequence imaging esophagram was performed.  The diagnostic impression was a small, sliding-type hiatal hernia and mild, spontaneous gastroesophageal reflux.  The examiner determined there was no evidence that the Veteran's condition existed prior to entrance to the military, specifically noting the "November 2002" entrance examination, which specifically denied the existence of hernias.  The examiner noted that the Veteran endorsed use of Prevacid on his entrance examination, but found that the Veteran's STRs did not document the existence of GERD prior to 2003.  The examiner determined it was at least as likely as not that the Veteran's GERD was related to service, including the GERD documented in service.  The examiner noted that there was a January 2003 private treatment record indicating early nonobstructive atherosclerosis, normal LV function and non-cardia chest pain, and prescribed Prevacid.  The examiner indicated Prevacid was used to treat GERD, which is noncardiac chest pain.  The examiner further explained that GERD is caused by abnormal muscle function in the stomach which can disrupt flow, and that abnormal structural problems such as hiatal hernia can weaken the lower esophageal sphincter muscles leading to reflux disorder.  The examiner also noted the Veteran had a hiatal hernia.

The Board finds that the evidence is, at least, in relative equipoise as to whether there is a nexus between the Veteran's current GERD and service.  The Veteran testified at his hearing that his GERD was diagnosed in 2000, prior to active service, and reported at his October 2014 VA examination that he had experienced symptoms since the 1990s.  However, the October 2014 examiner, reviewed the medical evidence and, after taking into account the Veteran's statements, still opined that there was no evidence that the Veteran's condition preexisted active duty service and furthermore determined that the Veteran's current diagnosis of GERD was at least as likely as not related to service, including the in-service diagnosis of GERD.  As GERD was not noted on entrance to service, the presumption of soundness applies.  The Board agrees that there is not clear and unmistakable evidence that GERD preexisted service.  In light of the in-service evidence of GERD and the October 2014 examiner's opinion, and resolving doubt in the Veteran's favor, the Board finds that the Veteran's GERD had its onset as a result of the Veteran's period of active service.  In light of the foregoing and resolving the benefit of the doubt in the Veteran's favor, service connection for GERD is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Ear Hearing Loss 

The Veteran contends he is entitled to service connection for left ear hearing loss.  For the reasons that follow, the Board finds that there is no credible diagnosis of left ear hearing loss.  As such, service connection for this disability is not warranted.

The Veteran's STRs show that acoustic examinations performed at medical examinations in July 1968, January 1969, February 1981, December 1982, March 1984, January 1988, September 1991, March 1993, January 1998, and February 2000 show left ear hearing within normal limits.  The April 2002 medical examination performed prior to entrance to active duty appears to show severe hearing loss in the left ear and hearing within normal limits in the right ear, but then notes below that there is hearing loss in the right side secondary to acoustic neuroma.  

Post-service private treatment records show that in July 2006, the Veteran was evaluated for hearing loss.  The otolaryngologist, Dr. R.V.T., stated the Veteran was completely deaf on the right side but that the hearing on the left side was completely normal.  

November 2009 private treatment records with audiologist L.N. reflect that the Veteran reported tinnitus in his left ear and a significant history of loud noise exposure from the Veteran's time in the military.  L.N. indicated that results of the audiological evaluation revealed hearing sensitivity within normal limits throughout the frequency range.

In August 2011, the Veteran was seen by Dr. J.H., an audiologist.  The report indicates the Veteran has hearing loss in the right ear and tinnitus in the left.  Dr. J.H. noted that puretone air and bone conduction thresholds revealed normal hearing sensitivity in the left ear and profound sensorineural hearing loss in the right ear.  Speech discrimination scores for the left ear were 100 percent.  Dr. J.H. concluded that the Veteran had normal hearing in the left ear.

There is no medical or lay evidence of left ear hearing loss.  The Veteran's STRs do not document any left ear hearing loss; the Veteran was noted as having left ear hearing within normal limits in his service examinations.  The only indication of left ear hearing loss is the April 2002 STR examination; however, considering the notation of right side hearing loss on the April 2002 examination, as well as the numerous other audiometric examinations of record, the Board finds it likely that the examiner erroneously recorded the Veteran's right ear audiometric results and that of the left, and the Veteran's left ear audiometric results and that of the right.  Therefore, the only evidence of any disability relating to the left ear are the private treatment records documenting tinnitus.  However, the Veteran was awarded service connection for tinnitus in a July 2010 rating decision.  The evidence does not show that the Veteran has hearing loss in his left ear.  As such, the Board finds there is no presently diagnosed disability, and that service connection is not available for left ear hearing loss.

In light of the foregoing, the Board finds that the record evidence demonstrates that the Veteran does not have a current diagnosis of left ear hearing loss that is related to military service.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Right Ear Hearing Loss 

The Veteran contends he is entitled to service connection for his right ear hearing loss, which he asserts is the indirect result of a gunshot wound to the right side of his head, which caused him to develop acoustic neuroma which ultimately caused hearing loss.  For the reasons that follow, the Board finds that the Veteran's right ear hearing loss is not related to service.  As such, service connection for right ear hearing loss is not warranted.

The Veteran's DD 214 from his first period of active service from April 1966 to June 1969 shows that the Veteran received the National Defense Service Medal, the Vietnam Campaign Medal, the Vietnam Service Medal, and the Vietnam Air Medal.

The Veteran's DD 214 from his second period of active service from December 2002 to December 2004 shows the Veteran received the following awards:  Purple Heart, Armed Forces Reserve Medal with "M" Device 2nd Award, National Defense Service Medal with 2 Stars, and the Global War on Terrorism Service Medal.

The Veteran's STRs show that in a Report of Medical History completed in July 1968, the Veteran reported a head concussion in 1965.  The Veteran's May 1969 separation examination reflects a normal examination, with the exception of identifying body marks.

On examination in July 1968, January 1969, February 1981, and December 1982, the Veteran's right ear hearing was within normal limits.  However, on examination in March 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
100
95
95
95

In January 1996, the Veteran completed a report of medical history, noting hearing loss and surgery in 1983 for "acoustical pneuroma."  The examiner noted that hearing loss was secondary to acoustic neuroma.  Later, in April 2002, the Veteran underwent a medical examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
15
LEFT
70
65
75
SE
SE

As noted in the above section regarding left ear hearing loss, though the audiometric results as reported appear to show left ear hearing loss and right ear hearing within normal limits, the report also notes "hearing loss right side secondary to acoustic neuroma."  

July 2003 STRs reveal the Veteran complained of an earache in the right ear, ongoing for 1 day.  The Veteran reported he was cleaning his ear, but denied inserting anything into the ear canal.  He denied any other problems.  The report noted ear wax build up.

November 2003 STRs indicate the Veteran reported to the orofacial pain clinic.  The report lists the reason for the examination request as a patient status post acoustic tumor removal in 1983.  The provisional diagnosis was to rule out TMS syndrome on the right side.  A radiologic examination report dated November 2003 notes the history of right acoustic neuroma 20 years ago.  The findings list a developmentally normal structure within the posterior fossa and supratentorial region, with volume of CSF spaces normal for age.  There were scattered areas of increased T2 signal, consistent with chronic ischemic change.  The report noted the gray/white matter differentiation was presented, and diffusion weighted images showed no areas consistent for infarct.  There was no intraparenchymal mass, ischemia or intracranial hemorrhage.  The diagnostic impression lists postsurgical changes within the right mastoid and right CPA cistern and no evidence of mass lesion within the right IAC.  

Private treatment records dated July 2006 from Dr. R.V.T., November 2009 from L.N., and August 2011 from Dr. J.H., all noted the Veteran has profound hearing loss in his right ear, as a result of acoustic neuroma removal in 1983.  In the August 2011 report from Dr. J.H., the Veteran reported that he received a gunshot to the right side of his head and had a concussion in 1968.

At the October 2011 Board hearing, the Veteran asserted, through his representative, that he suffered acoustic trauma and received a Purple Heart as a result of a gunshot wound received to the right side of his head in Vietnam.  The representative also noted the Veteran had a tumor removed, which was the cause of the right ear hearing loss.  The Veteran testified that:

"There was some talk of the fact that because I had gotten shot in Vietnam and I had the helmet and the hit - it was concussion.  And at that point they said there was some talk that - they don't know - specifically know why an acoustic neuroma grows, they just know it happens.  They weren't sure specifically when it caused it, but the fact that I had been shot and I had been out for 3 days that's when they said, 'Okay, we're going to have to consider that that's what caused it.'"

October 2011 Board Hearing Transcript.  

The claim is supported by the Veteran's lay statements that he believes there is a nexus between his right ear hearing loss and service.  Initially, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiologic conditions; he is therefore a layperson in this regard.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the Veteran is not competent to offer testimony on the complex medical question of the etiology of his acoustic neuroma and resulting hearing loss.

The Board notes that the Veteran reported that his doctors told him, at the time of the surgery to remove his acoustic neuroma in 1983, they did not know the cause of the acoustic neuroma, but given his history, they believed his gunshot wound was the cause.  However, the evidence within the claims file does not include any medical evidence suggesting a connection between a head injury and an acoustic neuroma.  Moreover, the Veteran's STRs from his period of service in Vietnam do not reflect a gunshot wound to the head.  The May 1969 discharge examination indicates a normal examination.  The Veteran's representative indicated that the Veteran received the Purple Heart due to a gunshot wound received in Vietnam, however, the Veteran's DD 214 records show he was awarded a Purple Heart during his subsequent service from December 2002 to December 2004.  The Veteran suggested in his hearing testimony, and in the August 2011 treatment record from Dr. J.H.,  that he suffered a concussion in service as a result of a gunshot wound in 1968; however, the only in-service evidence of a concussion is the Veteran's July 1968 notation of a concussion received in 1965, prior to active duty.  

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's right ear hearing loss and his military service.  There is ample evidence of right ear hearing loss, and numerous notations of removal of an acoustic neuroma in 1983 that caused the hearing loss.  However, the evidence of record that links the Veteran's acoustic neuroma to service is not persuasive.  The medical evidence of record does not reflect that the Veteran developed an acoustic neuroma due to any in-service head trauma, and the Veteran has inconsistently reported the details of the trauma.  Further, prior to testifying at his hearing that the doctors informed him that his acoustic neuroma was the result of a gunshot wound, the Veteran testified that he was told the cause acoustic neuromas was unknown, adding "they just know it happens."  Therefore, the evidence does not show that the Veteran's current right ear hearing loss, or the 1983 surgery to remove his acoustic neuroma, are etiologically related to his service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a back disability is not warranted.

Service connection for sensorineural hearing loss will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).").  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).

However, STRs do not document any reports of hearing difficulties with the Veteran's ears during his first period of active duty service.  The Veteran's right ear hearing loss is clearly documented in March 1984, specifically as a result of surgery to remove the acoustic neuroma.  This evidence tends to show that the Veteran's right ear hearing loss disability did not have its onset during his active service.  As the Veteran's right ear hearing loss did not manifest within the year after his separation from service, and he does not assert that he had continuous difficulty hearing since his first service separation, he is not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.  

Bell's Palsy

The Veteran contends that he is entitled to service connection for Bell's Palsy, which he asserts began in service in 1968.  For the reasons that follow, the Board finds that the Veteran's Bell's Palsy is not related to service.  As such, service connection for Bell's Palsy is not warranted.

STRs show that in July 1968, the Veteran completed a report of medical history, stating that he believed he was in perfect health.  The accompanying medical examination did not note facial paralysis.  Medical examination reports in January and May 1969, prior to the Veteran's discharge in June 1969, similarly show no indication of facial paralysis or Bell's Palsy.

STRs show that in January 1998, the Veteran underwent an medical examination.  The examiner noted abnormal head, face and neck, indicating Bell's Palsy on the left side.

A VA examination conducted in March 2005 shows the Veteran was suffering from chronic Bell's Palsy with left facial droop, which had existed since 1995.  The Veteran denied receiving treatment for his condition.  The examiner did not provide a nexus opinion.

In October 2011, the Veteran testified at a Board hearing that he was initially diagnosed with Bell's Palsy in Vietnam in 1968, stating he treatment at the hospital at Otero Marine Corps Base for 2 to 3 days.  He testified that he had another attack of Bells' Palsy in the 1994 to 1995 timeframe, where he was treated at MacDill Air Force Base.

The Veteran is competent to describe facial paralysis symptoms and when they began, but he is not a reliable historian, stating in his Board hearing that his symptoms began in 1968 and required 2 to 3 days of hospitalization, but stating in his March 2005 VA examination that his symptoms began in 1995.  Due to the inconsistencies in the Veteran's statements, the Board assigns little probative weight to the Veteran's contention that he first had Bell's Palsy in the mid 1970's.  Additionally, the Veteran's STRs contradict the Veteran's statements.  In his July 1968 in-service Report of Medical History, the Veteran stated he was in perfect health and did not complain of Bell's Palsy.  The service treatment records are silent for any indication of Bell's Palsy until January 1998.  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions such as when Bell's Palsy was first manifested.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In sum, the evidence shows the Veteran currently has a diagnosis of chronic Bell's Palsy but there is no probative medical evidence of an in-service event, disease or injury pertaining to Bell's Palsy and there is no competent medical evidence which links the Veteran's Bell's Palsy to service, including to any incident thereof.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2014).   

Hypertension 

The Veteran contends he is entitled to service connection for hypertension, which he asserts began in service during Desert Storm.  For the reasons that follow, the Board finds that the Veteran's hypertension is not related to service.  As such, service connection for hypertension is not warranted.

The Veteran's STRs show that in September 1990 and September 1991, he underwent a medical examination, where hypertension was not noted.  He underwent additional examinations in March 1993 and January 1998, where hypertension was not noted.  At each examination, the Veteran's vascular system was noted as normal.  However, in a February 2000 examination, the examiner noted the Veteran had hypertension with medical management.  Hypertension was again noted at separation from service in April 2002.

An in-service private treatment record dated January 2003 from Virginia Hospital Center notes medication for blood pressure.

In March 2005, the Veteran underwent a VA examination for hypertension.  The report indicated the condition had existed since 1990, but was asymptomatic.  

At his October 2011 Board hearing, the Veteran testified that he was diagnosed with high blood pressure in 1991 during Desert Storm at Camp Pendleton.  He denied having a history of hypertension prior to 1991, and stated he had been on medication since 1992.

The claim is supported by the Veteran's lay statements that he believes there is a nexus between hypertension and service.  Initially, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of vascular conditions; he is therefore a layperson in this regard.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a lay person, the Veteran is not competent to offer testimony on the complex medical question of the etiology of his hypertension or the onset of the condition.

The Board notes that the Veteran reported he was told by doctors in 1991 that he had hypertension and was prescribed medication.  However, the Veteran's STRs from the 1990s do not reflect a diagnosis of hypertension.  The first notation of hypertension was in February 2000.  

In sum, the evidence shows the Veteran currently has a diagnosis of hypertension but there is no probative medical evidence of an in-service event, disease or injury pertaining to hypertension and there is no competent medical evidence which links the Veteran's hypertension to service, including to any incident thereof.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).   





III.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 20 percent for his disc bulge of the cervical spine at C5-6 and C6-7 with degenerative disc disease.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

The Veteran contends that he is entitled to a higher disability rating for his disc bulge of the cervical spine at C5-6 and C6-7 with degenerative disc disease.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, as 20 percent disabling.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 30 percent evaluation requires evidence of forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation requires evidence of unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

On examination in March 2005, the examiner noted the Veteran had suffered from degenerative disc disease at C5/6 and C6/7 since October 2003.  The report indicated that the Veteran suffered from constant pain in the neck and left arm since October 2003.  The Veteran reported that at the time of pain he was able to function with medication.  He endorsed pain and tinging in the right arm and fingers, but stated the condition did not cause incapacitation.  Functional impact included limited mobility of the neck but did not result in lost time from work.

Range of motion testing showed flexion to 45 degrees without evidence of pain, extension to 45 degrees without evidence of pain, right lateral flexion to 28 degrees with pain at 28 degrees, left lateral flexion to 25 degrees with pain at 25 degrees, right rotation to 70 degrees with pain at 70 degrees and left rotation to 60 degrees with pain at 60 degrees.  Range of motion of the spine was additionally limited by pain after repetitive use and pain had the major functional impact.  Range of motion was not additionally limited after repetitive use by fatigue, weakness, lack of endurance and incoordination.  X-ray imaging showed mild degenerative disc disease at C5-C6.  The examiner diagnosed disc bulge of the cervical spine at C5-6, C6-7, and mild degenerative disc disease of the cervical spine.

At an September 2009 VA examination, the examiner noted a diagnosis of cervical spondylosis changes with spinal stenosis at C5-6.  The Veteran reported being able to walk 100 yards in approximately 10 minutes.  He denied a history of falls, but reported the following symptoms associated with the spinal condition: stiffness, decreased motion, paresthesia and numbness, but denied fatigue and spasms.  He endorsed weakness of the leg, but denied bowel or bladder problems or erectile dysfunction.  He reported experiencing pain since July 2009 located on the left, knee and lower back pain that was severe and occurred constantly, and was exacerbated by physical activity.  The Veteran reported experiencing tingling and numbness in the bilateral upper extremities since 2005, not related to injury or trauma.  The Veteran stated his condition had not resulted in any incapacitation, and stated he was not receiving any treatment for the condition.

On examination, the Veteran's posture and gait were within normal limits, his walking was steady and he did not require any assistive device for ambulation.  There was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone or atrophy of the limbs.  The examination revealed tenderness described as C6-C8, but there was no ankylosis of the cervical spine.  Range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right rotation to 40 degrees and left rotation to 50 degrees, each with pain at the maximum degree of motion.  There was no additional degree of limitation of motion following repetitive use testing.  Functional impact included pain, fatigue and weakness, with the major functional impact coming from pain.  Neurological examination of the spine revealed no sensory deficits from C3-C8, and the examination of the thoracic spine revealed no sensory deficits of T1.  Pin prick testing revealed the following results: C4 indicated motor weakness of the left shoulder elevation 4/5 and C5 motor weakness of left shoulder abduction 4/5.  Bilateral upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  There were no signs of pathologic reflexes, and examination revealed normal cutaneous reflexes.  The examiner noted signs of cervical IVDS.  The examiner determined that for the Veteran's claimed condition of tingling and numbness in the right upper extremities, there was no diagnosis as the right upper extremity examination was normal, but determined that for the claimed condition of tingling and numbness in the left upper extremity, a diagnosis of cervical IVDS and paresthesias was appropriate.

In October 2011, the Veteran testified at a Board hearing regarding his cervical spine.  The Veteran testified that he underwent an examination in 2009 for his neck, which showed that his spine was curving at the bottom and that he was in constant pain.  He endorsed use of hydrocodone and over the counter pain medications.  He stated that once every 3 to 4 weeks he was unable to get out of bed and was in a lot of pain.  He stated he experienced constant tingling, numbness, and severe pain that prevented him from getting out of bed.  He noted the pain went down his leg.  He testified that his pain prevented him from having full range of motion, noting that he had 30 to 40 percent of normal motion.  He stated that quick motions of trying to bend over too much increased his pain, resulting in pain at a level of 10 on a scale of 1 to 10 that could last for hours.

October 2014 private treatment records from Dr. K.M. show the results from an MRI of the cervical spine.  The report indicates the Veteran suffered rotoscoliosis, degenerative changes, and disc bulging of the cervical spine.

In November 2014, the Veteran underwent a VA examination.  The examiner reviewed the claims file, and noted diagnoses of degenerative arthritis of the spine, spinal stenosis, degenerative disc disease, and scoliosis.  The Veteran noted his neck pain was worse than his back pain, and reported that he went to the emergency room the previous week because he could not sleep.  He reported that he had a CT and was told they were surprised he was not a paraplegic.  He stated his pain was greater than 20, and that he was constantly in pain.  He felt his medication helped minimally.

The examiner indicated no flare-ups.  Range of motion testing revealed forward flexion to 30 degrees with no objective evidence of painful motion, extension to 15 degrees with no objective evidence of painful motion, right lateral flexion to 10 degrees with objective evidence of painful motion at 5 degrees, left lateral flexion to 10 degrees with objective evidence of painful motion at 5 degrees, right lateral rotation to 15 degrees with evidence of painful motion at 5 degrees, and left lateral rotation to 25 degrees with evidence of painful motion at 5 degrees.  After repetitive use testing, the Veteran had forward flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 10 degrees and left lateral rotation to 15 degrees.

On examination, the Veteran had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine, but did not have muscle spasms of the cervical spine either resulting in, or not resulting in, abnormal gait or abnormal spinal countour.  The report also indicated the Veteran did not have guarding of the cervical spine either resulting in, or not resulting in, abnormal gait or abnormal spinal countour.  Muscle strength testing revealed normal results, and the examination revealed no muscle atrophy.  The reflex examination indicated normal rate deep tendon reflexes, and the sensory examination provided normal results.  The examiner noted the Veteran did have radiculopathy, specifically noting moderate bilateral upper extremity constant pain and intermittent pain, severe bilateral upper extremity paresthesias and/or dysesthesias, and moderate bilateral upper extremity numbness.  The examiner indicating involvement of C5/C6, C7 and C8/T1 nerve roots.  The examiner reported no ankylosis of the Veteran's spine, and no other neurologic abnormalities related to the cervical spine condition, such as bowel or bladder problems due to cervical myelopathy.  The examiner indicated no intervertebral disc syndrome (IVDS) and that the Veteran did not use any assistive devise as a normal mode of locomotion.  The examiner noted the Veteran's cervical spine condition did not impact his ability to work.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's cervical spine disability is appropriately evaluated as 20 percent disabling for all periods under consideration.

The objective findings of record do not reflect evidence of forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  During this period, the Veteran's forward flexion of the cervical spine was shown to be 30 degrees at worst, and there was no ankylosis of the spine.  The VA examiners variously noted the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  

The Veteran testified at the October 2011 Board hearing that when his neck pain occurred, he could not get out of bed.  The Veteran was diagnosed with IVDS in October 2009, but noted he was not receiving treatment for the condition and did not have any incapacitation as a result.  The November 2014 examiner determined the Veteran did not have IVDS.  The Veteran has not reported receiving regular treatment for his back or being prescribed bed rest.  Moreover, in his March 2005 examination, the Veteran denied time lost from work.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran is service-connected for peripheral neuropathy of the bilateral upper extremities, secondary to service-connected disc bulge of the cervical spine with degenerative disc disease.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 20 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's cervical spine disability is not inadequate.  The Veteran complained of severe pain, weakness and fatigue.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for GERD is granted.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for Bell's Palsy is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an initial rating in excess of 20 percent for disc bulge of the cervical spine at C5-6 and C6-7 with degenerative disc disease is denied.  


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the remaining issues on appeal.

Lumbar Spine

The Veteran seeks to establish entitlement to a disability rating in excess of 30 percent for degenerative disc disease of the lumbar spine.  The disability is rated under Diagnostic Code 5243, for IVDS.

At his VA examination in March 2005, the Veteran stated that he has incapacitating episodes as often as 4 times per year, which last for 3 days.  The Veteran also reported that over the past year, he had 11 incidents of incapacitation for a total of 20 days.

On examination in November 2014, the examiner noted a diagnosis of degenerative arthritis of the spine with IVDS, as well as degenerative disc disease and scoliosis.  The Veteran reported that sometimes in the morning he was in "big pain", and sometimes stayed in bed.  He reported that his pain, at worst, was a "20" on a scale of 1 to 10.  However, later in the examination report, the examiner noted that the Veteran did not have IVDS.

The Board finds that the VA examination and opinion dated October 2014 is not adequate to adjudicate the claim of increased rating.  The examiner first noted a diagnosis of IVDS, but then contradicted himself within the examination report, indicating the Veteran did not have IVDS.  The  Veteran is currently rated under the diagnostic code for IVDS, and has asserted in the past that he suffered from incapacitating episodes.  Therefore, the opinion is not based on a full and accurate history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  The Board finds the examination is inadequate for rating purposes.  Therefore, a new examination is needed to fully assess the nature and extent of the Veteran's current disability.

TDIU 

The April 2012 Board remand requested the AMC ensure VCAA compliance with the claim for TDIU.  The remand also requested that the Veteran be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  The record does not reflect, however, that the Veteran was ever provided with appropriate VCAA notice or an examination.  Rather, there is a VA Form 21-4138 dated August 2012 included within the claims file that states, "per conversation with the above veteran on August 27, 2012.  He does not want to be considered for individual unemployability (TDIU).  Please suspend all development concerning the TDIU issue."  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative. 38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

The record does not contain any written statement from the Veteran or his representative withdrawing the claim for entitlement to a TDIU.  Therefore the claim is not considered withdrawn.  Compliance by the Board and the AMC with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Thus, the AMC should issue VCAA notice to the Veteran and conduct the necessary examination, unless a withdrawal is received in writing. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain VA treatment records dating since December 16, 2014 pertaining to any treatment the Veteran received for his service connected lumbar spine at the Atlanta, Georgia VA Medical Center or Austell CBOC.

3.  After any newly obtained records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his lumbar spine disability.  The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also state whether the Veteran currently has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.

4.  After the above development has been accomplished, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability. 

The claims folder should be reviewed, including prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

The examiner should discuss the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

A complete explanation for all opinions expressed must be provided in the examination report.

5.  Then, the AMC/RO should readjudicate the claims on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


